Citation Nr: 1533983	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-33 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis with degenerative arthritis of the first TMT (tarsometatarsal) and first MTP (metatarsophalangeal) joints, prior to February 12, 2013.  

2.   Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis with degenerative arthritis of the first TMT and MTP joints, prior to February 12, 2013.  

3.  Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints on and after February 12, 2013.  

4.  Entitlement to an increased rating for hydradenitis, left axilla, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

(The issue of entitlement to waiver of debt resulting from overpayment of VA compensation benefits in the amount of $1,178, to include the preliminary consideration of the validity of the debt, is the product of a separate decision.)  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from March 1975 to March 1980.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following August 2010 and November 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran perfected an appealed to the RO's May 2013 rating decision and the February 12, 2013 assigned effective date of the 30 percent rating for bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints.  Earlier, in the above noted August 2010 rating decision, the Veteran had appealed (and later perfected) the initial 10 percent ratings for plantar fasciitis with degenerative arthritis of the first TMT and MTP joints associated with the right foot and the left foot.  The Board's consideration of the Veteran's appeal of the August 2010 rating decision includes whether a disability rating (or ratings) in excess of 10 percent is warranted during any time of the appeal period, which includes prior to February 12, 2013.  

As such, the perfected appeal for an effective date prior to February 12, 2013 for the 30 percent rating for the Veteran's feet is considered part and parcel of the previously perfected appeal of the initial 10 percent ratings assigned for plantar fasciitis with degenerative arthritis of the first TMT and MTP joints.  As a result, the Board has not listed the effective date issue on the title page of this decision.  (Parenthetically, it also does not appear to the Board that the earlier effective date issue was certified by the RO to the Board as being on appeal.)  

In addition, the Veteran was service connected for hydradenitis of the left axilla based on findings from a VA examiner's March 2007 VA examination.  The examiner's favorable opinion links the skin condition to service.  The condition was only located at that time in the Veteran's left axilla (underarm), and it appears the RO correctly phrased the disability for which service connection was being granted as encompassing only the left axilla.  Since that time, hydradenitis has also been clinically identified in the Veteran's groin, and, most recently during a February 2013 VA skin examination, on the Veteran's buttocks.  As such, the Board will consider the effect of hydradenitis on other parts of the Veteran's body and not just the left axilla.  

Otherwise, the Veteran also appealed the May 2013 rating decision and the effective date assigned for a 20 percent rating for a posterior neck scar.  On VA examination, the scar had been found to be superficial and unstable.  The RO issued the Veteran a statement of the case (SOC) in September 2013 on the issue.  The Board's review of the record, to include a January 2014 VA Form 9 (Appeal to Board of Veterans' Appeals), does not reflect that the Veteran perfected an appeal with respect to the issue of an earlier effective date for the 20 percent rating for a posterior neck scar.  As such, the issue of an earlier effective date for the 20 percent rating for posterior neck scar is not in appellate status.  Furthermore, the Board is aware that in a June 2015 Written Brief Presentation (WBP), the Veteran's representative listed as being on appeal the issue of an earlier effective date for the 20 percent rating for a posterior neck scar.  The WBP, even if accepted as a substantive appeal, would not have been timely filed.  

Also, in the June 2015 WBP, the representative raised a new theory of entitlement for the Veteran's previously denied claims of service connection for coronary artery disease (CAD) and for diabetes mellitus.  The representative alleged that the two disabilities were secondary to the Veteran's service-connected depression.  The Board accepts the representative arguments as a request to reopen the previously denied claims of service connection for CAD and for diabetes mellitus.  The pending claims to reopen have not been considered by the Agency of Original Jurisdiction (AOJ) and are not before the Board.  As such, the petitions to reopen service connection for CAD and diabetes mellitus, as secondary to the Veteran's service-connected depression, are referred to the RO for appropriate action.  

The issues of entitlement to a higher rating for hydradenitis of the left axilla and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the initial grant of service connection, December 29, 2009, to July 24, 2012, the Veteran's bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints has been manifested by complaints of pain on use and manipulation of the feet, swelling of the feet, and characteristic callosities; evidence does not demonstrate moderately severe or severe foot injury nor does it more nearly approximate disability of pronounced pes planus.  

2.  Since July 25, 2012, the Veteran's bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints has been manifested by pain on use of the feet, swelling of the feet, and characteristic callosities, with functional limitations due to pain that result in a limited ability to walk; evidence does not demonstrate moderately severe or severe foot injury.  



CONCLUSIONS OF LAW

1.  Since the initial grant of service connection, December 29, 2009, to July 24, 2012, the criteria for a rating of 30 percent for bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5276, 5279, 5284 (2014).

2.  Since July 25, 2012, the criteria for a rating of 50 percent for bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5276, 5279, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

In a letter dated in January 2010, the AOJ informed the Veteran of information and evidence necessary to substantiate his underlying claim for service connection for bilateral foot disability, as well as that evidence VA would seek to provide and the information and evidence that the Veteran was expected to provide.  In the letter, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  In regards to the Veteran's appeal for a higher initial ratings for his bilateral foot disability, once a claimant disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claim being decided herein.  The Veteran's service treatment records (STRs) and VA medical records are associated with the claims folders, as are his Social Security Administration (SSA) records.  Also, the Veteran has been provided with VA examinations to assess the severity of his bilateral foot disability, and these examinations are adequate for rating purposes.  

Based on the foregoing, there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim for a higher initial rating of bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints.  Furthermore, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.   

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).

As noted above, in an August 2010 rating decision, the Veteran was granted service connection and assigned separate 10 percent ratings for right foot plantar fasciitis with degenerative arthritis of the first TMT and MTP joints as well as for left foot plantar fasciitis with degenerative arthritis of the first TMT and MTP joints.  The Veteran appealed the initial 10 percent ratings assigned, alleging that his bilateral foot pain warranted a higher evaluation.  In a May 2013 rating decision, the RO combined the Veteran's 10 percent disability ratings for each foot into a single 30 percent rating, effective from February 12, 2013.  

There is no specific code for "plantar fasciitis" under VA's Schedule for Rating Disabilities.  When an unlisted condition, such as plantar fasciitis, is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  

Otherwise, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  In the absence of limitation of motion, radiological evidence of arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  See also Spicer v. Shinseki, 752 F.3d 1367 (Fed. Cir. 2014) (addressing the question of whether degenerative arthritis in a single distal interphalangeal (DIP) joint results in a group of minor joints affected by limitation of motion and entitles a claimant to a 10% rating under Diagnostic Code 5003).  

Under 38 C.F.R. § 4.45(f) (2014), for the purpose of rating disability from arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle.  Additionally, multiple arthritic involvements of the interphalangeal joints, or of the metatarsal joints, or of the tarsal joints establishes that area (interphalangeal, metatarsal, or tarsal) as a minor joint group.  

Initially, with respect to the above, the Veteran's arthritis, per X-ray findings, affects the first TMT (tarsometatarsal) joint as well as the first MTP (metatarsophalangeal) joint of each foot.  Thus, the evidence supports arthritis in the interspace between the tarsal and metatarsal joints, and the interspace between the metatarsal and phalangeal joints.  The evidence therefore demonstrates multiple arthritic involvements of the metatarsal joints for each foot.  Multiple arthritic involvements of the metatarsal joints results in the metatarsals of each foot being classified, for purposes of the Veteran's appeal, as a minor joint group.  Otherwise, the Veteran's arthritis in each foot does not involve multiple arthritic involvements of the interphalangeal joints or of the tarsal joints.  As such, the Veteran's arthritis in each foot involves one, but not two or more, minor joint groups.  

As such, an increased rating to 20 percent under Diagnostic Code 5003 for each foot, based on radiological evidence of arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations, is not warranted.  

For the initial 10 percent ratings assigned for each foot prior to February 12, 2013, the RO rated the Veteran's feet under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5284.  Under Diagnostic Code 5284, for foot injuries, a 10 percent rating is warranted for moderate foot injury, a 20 percent rating is assigned for moderately severe foot injury, and a 30 percent rating is assigned for severe foot injury.  Also, Diagnostic Code 5284 allows for the assignment of a 40 percent rating for loss of use of the foot.  The words moderate, moderately severe, and severe are not defined in the VA Rating Schedule.  

Effective February 12, 2013, the RO has assigned a single 30 percent rating for bilateral foot disability under 38 C.F.R. § 4.71a, Diagnostic 5284-5276.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for "flatfoot, acquired" (i.e. pes planus), a 0 percent disability rating is assigned for mild pes planus, characterized by a disability where symptoms are relieved by built-up shoes or arch supports.  A 10 percent rating is warranted for moderate pes planus, unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

The Veteran contends that his feet are painful and limit his ability to stand and walk.  He filed his claim of service connection for a bilateral foot condition in December 2009.  

In a report of July 2010 VA feet examination, the examiner noted the Veteran's history of warts and calluses in service and that the Veteran was treated for debridement of calluses post service.  The Veteran reported pain and swelling of his feet with standing and walking, and also reported fatigability.  The pain was located at the ball of each foot and the swelling was at the top of each great toe.  Flare ups were reported as occurring weekly or more often and lasted less than a day.  The precipitating factor of the flare up was prolonged walking and that it required him to take frequent breaks.  The Veteran commented that he was able to stand more than one but less than three hours and he was able to walk 1/4 mile.  On examination, there were objective findings of tenderness and callosities as well as evidence of abnormal weight bearing associated with each foot.  Examination of the left foot also reflected pain to passive motion.  Otherwise, the examiner reported the Veteran's gait was minimally antalgic and did not appear otherwise abnormal.  The Veteran was identified as not using an assistive device.  An X-ray of the feet revealed spurs at the plantar fascia and Achilles' tendon insertion site, with joint space loss at the first TMT and MTP joints.  The examiner commented, apparently based on the Veteran's report, that the Veteran's foot condition had significant occupational effects based on decreased mobility, lack of stamina, weakness, fatigue, and pain, and that the foot disability effected the Veteran's ability to lift and carry.  

In a March 2011 VA general medical examination, the Veteran reported that his foot pain continued and that he had times when the pain precluded him from walking.  He identified symptoms of pain and stiffness.  Furthermore, pain restricted his ability to complete daily activities on his own, like yard work, and that he had fallen twice due to pain.  Treatment included molded sole inserts.  On physical examination, the Veteran was noted to ambulate well without deformities or need of assistance.  His gait was reported normal.  The examiner commented that when the Veteran had a "bout" of foot pain he was unable to ambulate for 3-4 days and complete most of his daily activities independently.  Otherwise, the examiner commented that the Veteran was not employed but had been employed as a project manager/supervisor.  The examiner also commented that the Veteran was no longer employed in that job due to heart disease and peripheral vascular disease.  

VA treatment notes in July 2012 reflect the Veteran's emergency treatment for left big toe pain.  He reported a history of pain in his left foot but that the pain had not been as severe as to what he was currently experiencing.  An X-ray of the left foot revealed degenerative changes of the first TMT and MTP joints and a small plantar calcaneal spur.  The Veteran was diagnosed with gout.  

(Parenthetically, gout is defined as a group of disorders of purine metabolism, manifested by various combinations of (1) hyperuricemia; (2) recurrent acute inflammatory arthritis induced by crystals of monosodium urate monohydrate; (3) tophaceous deposits of these crystals in and around the joints of the extremities, which may lead to crippling destruction of joints; and (4) uric acid urolithiasis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 811 (31st ed. 2007). ) 

Later in July 2012, the Veteran underwent a VA flatfoot examination (DBQ).  The Veteran reported that his feet had become worse and that he was unable to walk for more than a few hundred feet before his foot pain became very bad.  The Veteran described daily bilateral foot pain as mild in nature (4-5/10) and stated that he had bad foot pain, moderate to severe (9/10), about four times a year.  During such times, the Veteran was unable to walk or stand.  Otherwise, in particular, the examiner reported that the Veteran did not use an assistive device, and that he continued to receive treatment for the shaving of his calluses.  As to functional impact, the examiner commented that the Veteran was:

. . . unable to stand or walk more than 100 feet for extended period of times greater than 15 to 30 minutes.  He is unable to ascend or descend steps without the use [of] a handrail.  He is unable to climb a 3-4 step ladder.  He is able to lift, push, and pull 15 pounds.  

The Veteran again underwent a VA foot examination (DBQ) in February 2013.  The Veteran reported that he continued to have pain in both feet.  He described the pain in his right foot as being in the posterior aspect of the heel and sometimes the plantar aspect of the heel.  On the left foot he described pain at his calluses-at the plantar aspect of the great toe and at/on the lateral aspect of the foot, as well as pain in the posterior heel area.  On examination, the examiner noted pain of the feet on use accentuated but pain on manipulation of the feet was not found.  There was extreme tenderness of the plantar surface of both feet and the Veteran's foot symptoms were noted as not being relieved by arch supports.  Also, the Veteran was noted to have decreased longitudinal arch height on weight bearing that was mild.  Otherwise, there was no swelling of the feet identified, and the examiner indicated that the Veteran's plantar surface tenderness on examination was only at the callous area of the left great toe.  The Veteran had no tenderness on palpation of the plantar aspect of the feet, expect to the left foot at the callus area.  

The Board also notes that the February 2013 VA examiner commented that the Veteran used a cane and that his foot disability was not so severe as to be equally served by an amputation with prosthesis.  With regard to functional impact, the examiner reported that the Veteran asserted that it hurt to be up on his feet.  The examiner also reported that the Veteran suffered from insertional Achilles tendonitis, bilaterally, but that this condition was not related to the Veteran's service-connected bilateral foot disability.  Finally, the examiner commented:

The Veteran cannot relate which condition of his feet affects his ability to walk and stand more than another[.]  For this examiner to make the distinction of which condition is more contributing to his pain or limitations in physical employment would be speculative, as based on his history the pain comes and goes in the different areas of his feet.  

In the present case, the Veteran's reported complaints in addition to the lack of significant objective findings in support of such complaints makes it difficult for the Board to assess the true nature of the Veteran's bilateral foot disability.  The finding of gout of the left toe in July 2012, which the Veteran associated with his service-connected foot disability, further complicates the evidentiary picture as the Veteran is not service connected for gout nor have the arthritic changes at the first TMT and MTP joints been associated with gouty arthritis.  With that said, the Board accepts that the Veteran's plantar fasciitis and arthritic changes in the first TMT and MTP joints of his feet can cause pain.  Furthermore, none of the VA examiners has necessarily reported that the Veteran's complaint of pain and its severity is not otherwise consistent with the plantar fasciitis and degenerative changes identified on X-ray.  

With this in mind, in the July 2010 and March 2011 VA examinations, the Veteran was able to ambulate and his gait was reported normal.  Otherwise, the Veteran complained during these examinations of flare ups of foot pain with prolonged standing and walking.  In July 2010, the Veteran commented that he was able to stand more than one but less than three hours and he was able to walk 1/4 mile.  In March 2011, the Veteran appears to report that he had intermittent foot pain and that when he had a "bout" of foot pain he was unable to ambulate for 3-4 days and complete most of his daily activities independently.  In light of the Veteran's report, it would appear to the Board that the ability of the Veteran to walk in a normal fashion during the July 2010 and March 2011 VA examinations is not necessarily representative of his true disability picture when functioning outside the examination setting.  

The Board also notes that in the July 2012 VA examination, the Veteran appears to report an increase in the frequency of his foot pain and limitation of his ability to function based on the severity of his pain.  It is not necessarily clear to the Board, however, based on the July 2012 examiner's description, what impact the foot pain has on the Veteran's ability to function.  For example, the Veteran was noted to report daily foot pain that was mild in nature.  Whether this pain is at rest or with use of his feet is not identified.  Otherwise, the Veteran was noted to report that he could not walk for more than a few hundred feet before his foot pain became really "bad."  The Veteran also reported during the examination that he had "bad" foot pain about four times yearly which limited his ability to stand and walk.  Thus, the Veteran has reported experiencing "bad" foot pain with walking more than a few hundred feet, and also experiencing "bad" foot pain only four times a year.  

The most recent VA examination in February 2013 continues to reflect the Veteran's pain on use of his feet, with the pain being identified by the VA examiner as accentuated.  However, there was not an objective finding of pain on manipulation of the feet.  Otherwise, the pain, per the examiner, was not always focused in one area of either foot but occurred in different locations.  

The Board is mindful that some individuals have higher thresholds of pain than others.  While the X-ray findings do not appear to reflect the severity of symptoms as reported by the Veteran, as noted previously, no VA examiner had reported that the Veteran's complaints are inconsistent with the objective findings.  In the present case, accepting the Veteran's complaints and history as credible, the Board is persuaded by the fact that the Veteran's feet do become painful and fatigued with more than limited walking or standing; thus, pain and fatigue do cause functional limitations associated with the feet.  

Considering any functional loss during flare ups and finding reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints more nearly approximates a single 30 percent rating under Diagnostic Code 5276 since the initial grant of service connection, December 29, 2009, to July 24, 2012.  The Board notes that the objective evidence during this period reflects the Veteran's normal gait during examinations and his report of flare ups of foot pain with prolonged standing and walking, or that the foot pain was intermittent.  

Otherwise, the Veteran's complaints during the period prior to July 25, 2012 do not more nearly approximate disability that is pronounced, nor were there objective findings of marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation.  There were also no findings of extreme tenderness of plantar surfaces of the feet on examination.  It does not appear that the Veteran's overall pain complaints are improved with orthopedic shoes or appliances.  Nonetheless, this single finding associated with the criteria does not persuade the Board that a rating to 50 percent is warranted.  As noted above, the Veteran's bilateral symptoms of pain on use, swelling, and callosities is considered in the 30 percent rating.  As such a rating to 50 percent during this period under Diagnostic Code 5276 is not warranted.  

Effective July 25, 2012, the date of the VA examination in which the Veteran reported his foot pain had worsened and he was unable to walk more than a few hundred feet, the Board finds, taking into consideration the Veteran's complaints and any functional loss due to pain, that the evidence more nearly approximates a 50 percent rating under Diagnostic Code 5276.  This is the highest available rating under Diagnostic Code 5276.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  The Board finds support for the 50 percent rating also in the February 2013 VA feet DBQ.  At that time, the examiner noted the Veteran's foot pain as accentuated.  In light of this fact, and considering any additional function loss when the feet are used over an extended period, the Board believes a 50 percent rating is warranted.  

The Board also notes that Veteran's symptomatology related to pain warrants consideration of 38 C.F.R. § 4.71a, Diagnostic 5279 for anterior metatarsalgia (Morton's disease).  The Veteran has complained of pain in his feet with walking or standing.  Here, Diagnostic Code 5279 provides for a maximum 10 percent rating whether unilateral or bilateral.  As such, consideration of Diagnostic Code 5279 is not beneficial to the Veteran.  

Consideration has also been given to rating the Veteran's feet under Diagnostic Code 5284 for "foot injuries, other."  Here, the evidence does not necessarily support a moderately severe or severe injury to either of the Veteran's feet during any time of the appeal period.  As referenced above, a July 2010 VA X-ray revealed spurs at the plantar fascia and Achilles' tendon insertion site, with joint space loss at the first TMT and MTP joints.  The other joint spaces of the feet were normal and there were no fractures or dislocations.  (Parenthetically, as previously reported, the February 2013 VA examiner did not find that any spurring of the Achilles' tendon insertion site was related to the Veteran's service-connected bilateral foot disability.)  The Board also notes that in July 2012, the Veteran's left foot was again X-rayed.  There was degenerative changes of the first TMT and MTP joints as identified previously, with a small plantar calcaneal spur.  There were otherwise no fractures or dislocations.  Thus, the Board does not find X-ray findings support moderately severe or severe injury of either foot.  Also, the rating criteria for 30 percent and for 50 percent under Diagnostic Code 5276 specifically address the Veteran's complaints and symptoms associated with his feet-i.e. pain on use, swelling, and callosities.  As such, the Board does not find that rating the Veteran's bilateral foot disability analogously under Diagnostic Code 5284 for foot injury is warranted in this instance.  

It may seem incongruous to the Veteran that he is rated for "severe" pes planus under Diagnostic Code 5276 prior to July 25, 2012 and the Board has not found the Veteran entitled to separate 30 percent ratings for each foot based on severe foot injury under Diagnostic Code 5284.  However, the United States Court of Appeals for Veterans Claims has held that a "severe" disability under DC 5276 is not equivalent to a "severe" disability under DC 5284.  See Prokarym v. McDonald, 27 Vet. App. 307 (2015).  Here, severe bilateral flatfoot is not necessarily the equivalent to other severe foot injuries.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If an exceptional or unusual disability picture is found, the RO would then refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).   

The Board also notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.321 requires consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of his or her service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has a duty to consider the aggregate effects of all service-connected disabilities, even those not in appellate status, before determining whether referral for an extra-schedular rating is warranted.  Id.  See also Eason v. McDonald, U.S. Vet. App. No. 14-0413 (May 12, 2015).  While the Board recognizes that a single-judge decision, such as Eason, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

The Veteran's service-connected disabilities consist of major depressive disorder, evaluated at 70 percent; bilateral plantar fasciitis with degenerative changes, evaluated at 50 percent; pilonidal cyst, evaluated at 30 percent; a scar of the posterior neck, evaluated at 20 percent; a scar of the low back, evaluated at 10 percent; and hydradenitis, evaluated at 10 percent.  

The Board's review of the evidence reflects that the rating criteria contemplate the Veteran's symptoms associated with his service-connected disabilities.  In particular, the Veteran's psychiatric and bilateral foot symptomatology are contemplated under 38 C.F.R. § 4.130, Diagnostic Code 9434 and under 38 C.F.R. § 4.71, Diagnostic Code 5276, respectively.  Furthermore, the Veteran's skin disorder and scars are contemplated under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7806.  Thus, the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology associated with his service-connected disabilities, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Therefore, without sufficient evidence reflecting that the Veteran's disability picture related to his service-connected disabilities is not contemplated by the rating schedule, referral for a determination of whether the Veteran's aggregate disability picture requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.

In sum, based on the evidence and analysis above, since the initial grant of service connection to July 24, 2012, the Board finds a rating of 30 percent for service-connected bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints is warranted.  Also, since July 25, 2012, the Board finds a rating to 50 percent for service-connected bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against a finding of any higher ratings during the identified periods, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Since the initial grant of service connection, December 29, 2009, to July 24, 2012, a 30 percent rating, but no higher, for bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints is granted, subject to the laws and regulations governing the award of compensation benefits.

Since July 25, 2012, a 50 percent rating, but no higher, for bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints is granted, subject to the laws and regulations governing the award of compensation benefits.


REMAND

With respect to the Veteran's claim for a rating greater than 10 percent for hydradenitis, the Board notes that the Veteran was last examined in August 2014 per a disability benefits questionnaire (DBQ).  The examiner was asked to identify the approximate total body area as well as the exposed body area affected by the Veteran's hydradenitis.  The examiner appears to have interpreted this question in the DBQ as being associated with two previous questions.  The previous questions referenced the skin disorders urticaria, primary cutaneous vasculitis, erythema multiforme, and toxic epidermal necrolysis.  When subsequently asked about the total body area (unexposed or exposed) affected by the Veteran's hydradenitis, the examiner reported, "The Veteran does not have any of the above listed visible skin conditions."  

Otherwise, the Veteran had previously been afforded a VA skin examination in February 2013.  At that time, the examiner identified that the Veteran's hydradenitis affected less than five percent of total body area and was not associated with any exposed area of the body.  

Based on a review of the August 2014 VA DBQ, the Board presumes that the August 2014 VA examiner, if she had commented about the total body/exposed body area affected by the Veteran's hydradenitis, would have likely made a finding similar to that provided by the February 2013 VA examiner.  However, the Board is precluded from making its own medical determinations, or in this case, presuming what an examiner may or may not have found.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, while VA is not required to provide a medical examination in all cases, once it undertakes the effort to provide an examination it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Therefore, in light of the lack of findings from the August 2014 VA examiner with respect to the total body area affected by the Veteran's hydradenitis, an additional VA skin examination should be afforded the Veteran prior to the Board's consideration of his claim for a higher rating.  

Also, the Veteran has perfected an appeal for entitlement to a TDIU.  In February 2013, the RO obtained an opinion from a VA examiner concerning this issue.  The examiner discussed the Veteran's then service-connected disabilities and found the disabilities did not preclude the Veteran from sedentary employment.  Since that time, a January 2014 rating decision has granted the Veteran service connection for depression and awarded a 70 percent disability rating.  In a December 2013 VA (fee basis) psychiatric DBQ, a psychiatrist commented that the Veteran's depression resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examining psychiatrist did not specifically address whether the Veteran's depression precluded gainful employment (e.g. sedentary employment).  

Here, as the February 2013 VA examiner's opinion did not include consideration of the Veteran's service-connected depression and the findings reported in the December 2013 VA (fee basis) psychiatric DBQ, it would be helpful to the Board if an additional medical opinion was obtained concerning the TDIU issue, either from the C&P examiner who examines the Veteran's hydradenitis or from another qualified VA C&P examiner.  

Moreover, any outstanding treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his hydradenitis, or any of his other service-connected disabilities (e.g., bilateral plantar fasciitis with degenerative changes, major depressive disorder, pilonidal cyst, a scar of the posterior neck, and a scar of the low back).  

After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for the above disabilities, to include relevant records available through the CAPRI records system.  The Board is particularly interested in VA treatment records dated since January 2014.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for an appropriate VA examination to evaluate the severity of his service-connected hydradenitis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Of note, the examiner should consider the Veteran's December 2011 statement in which he appears to allege that his hydradenitis causes a chronic itch all over his body affecting his ability to sleep, and that the medication he takes for his hydradenitis makes him sleepy (drowsy).  In considering the Veteran's statement, the examiner is referred to a November 28, 2011 VA dermatology outpatient note which appears to identify skin conditions, other than the service-connected hydradenitis, as being the cause for the Veteran's itch and his sleep problems.  It would be helpful to the Board if the examiner specifically address whether the Veteran's symptoms related to chronic itch or sleepiness (due to medication use) are associated with the Veteran's hydradenitis.  

The examiner should address any all hydradenitis or secondary scarring on any part of the Veteran's body to include the groin, buttocks, or left axilla.  

Finally, if feasible, the examiner should describe the degree of occupational impairment attributable to his service-connected disabilities (i.e. bilateral plantar fasciitis with degenerative changes, major depressive disorder, pilonidal cyst, a scar of the posterior neck, a scar of the low back, and hydradenitis).  In particular, the examiner should review a February 2013 VA flat foot DBQ, which includes consideration of the Veteran's physical disabilities, as well as a December 2013 VA (contract) Initial PTSD DBQ reflecting an assessment of the Veteran's mental health status.  In making this determination, the examiner should consider and discuss the Veteran's level of education, other training, and work experience.

If the examiner does not believe he or she is qualified to render the opinion with regard to the degree of occupational impairment attributable to the Veteran's service-connected disabilities, he/she should so state and the RO should obtain an opinion from another VA clinician.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion(s), he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues related to a higher rating for hydradenitis and for a TDIU on appeal.  If any of the benefit sought is denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


